FLETCHER, Judge
(dissenting):
I must dissent from the majority opinion. A voluntary and informed guilty plea waives appellant’s right to later challenge on appeal evidentiary matters. United States v. Dusenberry, 23 U.S.C.M.A. 287, 289-90, 49 C.M.R. 536, 538-39 (1975). Voluntariness, as an issue, is resolved on the basis of the entire record. United States v. Davenport, 9 M.J. 364 (C.M.A.1980); United States v. Caruth, 6 M.J. 184, 186 (C.M.A.1979); United States v. Care, 18 U.S.C.M.A. 535, 539, 40 C.M.R. 247, 251 (1969).
I conclude that a neutral analysis of the military judge’s record statements leads to the conclusion that he did not deny appellant any opportunity to litigate his motions prior to entering a plea. The military judge’s words assured appellant that he would not accept a guilty plea based solely on the denial of the motion. His language is straightforward advice to appellant that his plea must, in fact, be voluntary.
Appellant faced these charges of extremely heinous crimes and a choice between a beneficial pretrial agreement and the speculative risk of a heartily contested trial.
As the Court stated in United States v. Dusenberry, supra at 291, 49 C.M.R. at 540:
Although we recognize that the judge’s ruling denying the suppression motion placed the accused in the predicament of having to determine whether to plead not guilty and preserve his claim of illegal police conduct or to plead guilty and receive the benefit of his pretrial agreement, we do not believe that such a ruling, even if erroneous, was sufficient to render his plea involuntary or to deprive him of due process of law. Any accused facing trial must ultimately face the same decision of whether to put the Government to the test of proving his guilt beyond a reasonable doubt by legal and competent evidence or to factually admit guilt by a plea of guilty and receive the benefit of a possible pretrial agreement. The mere fact that an accused chooses the latter course and thus waives both his right to a trial of the facts and any corresponding right to appellate review of any issues that may have been raised in that proceeding does not mean that the plea of guilty was involuntary.
Appellant urges that the clear implication of the military judge’s words was that an unsuccessful motion would lead to a rejec*74tion of the guilty plea and, hence, a loss of the agreement.
Thus, he argues that the military judge is adding a condition to the pretrial agreement. This argument does not find support in the record of the judge’s statement. While his language could have been more cautious, the effect of his statements is that a successful guilty plea waives challenges to evidentiary matters. This plea was provident and the lower court should be affirmed.